 Case 4:12-cr-40097-JPG Document 63 Filed 09/15/21 Page 1 of 2 Page ID #209




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                      Case No. 12-cr-40097-JPG

 BRIAN K. BOULB,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Brian K. Boulb’s “Rule 60B Motion”

(Doc. 62). In his motion, Boulb asks the Court to vacate his February 2013 sentence because one

of the convictions used to support his career offender status has been vacated. He further

criticizes his appellate counsel in a prior proceeding under 28 U.S.C. § 2255 for failing to

adequately argue that the one-year limitations period for filing that previous § 2255 should have

been equitably tolled. He asks for appointment of counsel.

       As indicated above, this is not Boulb’s first § 2255 motion. In his first motion, Boulb v.

United States, No. 14-cv-737 (S.D. Ill.), Boulb advanced the argument that his prior convictions

did not support career offender status. The Court denied that motion as untimely, and the Court

of Appeals affirmed that decision. See Boulb v. United States, 818 F.3d 334 (7th Cir. 2016).

After that, the Court of Appeals twice denied Boulb leave to file a second or successive petition

under § 2255 based on similar arguments. Boulb v. United States, No. 17-2588 (7th Cir. Aug.

10, 2017); Boulb v. United States, No. 17-3384 (7th Cir. Dec. 7, 2017). And this Court

dismissed a § 2255 motion (disguised as a motion under the First Step Act) that Boulb filed

despite the lack of permission from the Court of Appeals (Docs. 56 & 58).

       Although his pending motion is labeled as a motion to vacate judgment under Rule 60(b)
 Case 4:12-cr-40097-JPG Document 63 Filed 09/15/21 Page 2 of 2 Page ID #210




of the Federal Rules of Civil Procedure, it is not a bona fide Rule 60(b) motion but another attack

on his criminal sentence. A post-judgment motion such as a Rule 60(b) motion that advances a

new claim, that is, a new ground for relief from a conviction, or an attack on the Court’s prior

resolution of a ground for relief on the merits is a successive petition. See Gonzalez v. Crosby,

545 U.S. 524, 531 (2005) (habeas context); see United States v. Scott, 414 F.3d 815, 816 (7th

Cir. 2005) (acknowledging “an objection to the validity of the criminal conviction or sentence is

[a § 2255 motion] no matter how it is couched or captioned”).

       Boulb’s pending motion, which resumes his attack on his prior judgment based on his

career offender status, is a successive petition under the rule of Gonzalez. In order for this Court

to consider a successive petition, the Seventh Circuit Court of Appeals must certify the

successive petition pursuant to 28 U.S.C. § 2255(h). Curry v. United States, 507 F.3d 603, 604

(7th Cir. 2007); Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996). The Court of Appeals

has not made such a certification and has, in fact, twice refused Boulb’s requests for such a

certification. Therefore, the Court does not have jurisdiction to consider Boulb’s motion (Doc.

62) and DISMISSES it for lack of jurisdiction.

IT IS SO ORDERED.
DATED: September 15, 2021


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                 2
